Name: Commission Regulation (EEC) No 3051/89 of 10 October 1989 correcting Regulation (EEC) No 3029/89 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/16 Official Journal of the European Communities 11 . 10 . 89 COMMISSION REGULATION (EEC) No 3051/89 of 10 October 1989 correcting Regulation (EEC) No 3029/89 altering the import levies on products processed from cereals and rice (EEC) No 2893/89 Q, as last amended by Regulation (EEC) No 3029/89 (8); Whereas a mistake as exept into that Regulation ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : \ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1 676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy as last amended by Regulation (EEC) No 1636/87 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and ricfe were fixed by Commission Regulation Article 1 In Article 2 of Regulation (EEC) No 3029/89 '7 October 1989' in replaced by *9 October 1989 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 274, 23. 9 . 1989, p. 41 . (3) OJ No L 166, 25. 6. 1976, p. 1 . - (&lt;) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . ( «) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 279 , 28 . 9 . 1989, p. 16 . (8) OJ No L 289, 7. 10 . 1989, p. 49 .